Name: Regulation (EU) 2015/756 of the European Parliament and of the Council of 29 April 2015 suspending certain concessions relating to the import into the Union of agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  trade;  animal product;  EU institutions and European civil service;  means of agricultural production;  plant product;  agricultural activity
 Date Published: nan

 19.5.2015 EN Official Journal of the European Union L 123/50 REGULATION (EU) 2015/756 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 29 April 2015 suspending certain concessions relating to the import into the Union of agricultural products originating in Turkey (codification) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 1506/98 (3) has been substantially amended (4). In the interests of clarity and rationality, that Regulation should be codified. (2) Under the Agreement establishing an Association between the European Economic Community and Turkey (5) (the Agreement) concessions were granted to that country in respect of certain agricultural products. (3) Decision No 1/98 of the EC-Turkey Association Council (6) provides for the improvement and consolidation of trade preferences relating to the import into the Union of agricultural products originating in Turkey and establishes a series of preferential concessions for Union exports of meat and live animals to Turkey. (4) Turkey has since 1996 been applying a ban on the import of live animals of the bovine species (CN code 0102) and restrictions on the import of beef (CN codes 0201-0202). Those measures, being quantitative restrictions, are incompatible with the Agreement and prevent the Union from benefiting from the concessions granted to it under Decision No 1/98. Despite talks intended to achieve a negotiated solution with Turkey to the problem, the quantitative restrictions are still in place. (5) As a result of those measures, exports to Turkey of the products in question originating in the Union are blocked. In order to protect the Union's commercial interests, the situation should be counterbalanced by means of equivalent measures. The concessions set out in Annex I to this Regulation should therefore be suspended. (6) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (7), HAVE ADOPTED THIS REGULATION: Article 1 The two tariff quotas set out in Annex I are suspended. Article 2 The Commission shall, by means of implementing acts, terminate the suspension referred to in Article 1 once the barriers to preferential exports from the Union to Turkey have been lifted. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 3(2). Article 3 1. The Commission shall be assisted by the Committee for the Common Organisation of the Agricultural Markets established by Article 229 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (8). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. Where the opinion of the Committee is to be obtained by written procedure, that procedure shall be terminated without result when, within the time limit for delivery of the opinion, the chair of the Committee so decides or at least a quarter of committee members so request. Article 4 Regulation (EC) No 1506/98 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 29 April 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) Opinion of 10 December 2014 (not yet published in the Official Journal). (2) Position of the European Parliament of 11 March 2015 (not yet published in the Official Journal) and decision of the Council of 20 April 2015. (3) Council Regulation (EC) No 1506/98 of 13 July 1998 establishing a concession in the form of a Community tariff quota for Turkey in 1998 in respect of hazelnuts and suspending certain concessions (OJ L 200, 16.7.1998, p. 1). (4) See Annex II. (5) OJ 217, 29.12.1964, p. 3687/64. (6) Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 on the trade regime for agricultural products (OJ L 86, 20.3.1998, p. 1). (7) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (8) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). ANNEX I Serial No CN code Description of goods Size of quota per year or per period indicated (tonnes) Rate of duty applicable 09.0217 ex 0807 11 00 Watermelons, fresh: 14 000 Free from 16 June to 31 March 09.0207 2002 90 31 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, other than whole or in pieces, with a dry matter content of 12 % or more by weight 30 000 with a dry matter content of 28-30 % by weight Free 09.0209 2002 90 39 2002 90 91 2002 90 99 ANNEX II Repealed Regulation with the amendment thereto Council Regulation (EC) No 1506/98 (OJ L 200, 16.7.1998, p. 1). Regulation (EU) No 255/2014 of the European Parliament and of the Council (OJ L 84, 20.3.2014, p. 57). Article 3 only ANNEX III Correlation Table Regulation (EC) No 1506/98 This Regulation Article 1  Article 2 Article 1 Article 3 Article 2 Article 3a Article 3  Article 4 Article 4 Article 5 Annex I  Annex II Annex I  Annex II  Annex III